Citation Nr: 0812838	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-23 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran was scheduled for a personal hearing before the 
Board in May 2007, however he failed to appear.  Under the 
applicable regulation, if an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702 (d) (2007).  Accordingly, this veteran's request for 
a hearing is considered withdrawn.

Due to the advanced age of the veteran, it is noted that the 
veteran or his representative may file a motion to advance 
this case on the Board's docket.  See 20.900 (c) (2007) 
(motion must be in writing and identify the reason why 
advancement is sought, the name of the veteran, and the VA 
file number, and must be filed with the Board).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case was previously before the Board in October 2007 and 
was remanded for the RO to conduct a VA Compensation and 
Pension (C&P) examination to determine the etiology of the 
veteran's bilateral hearing loss and tinnitus.  The remand 
requested that the examiner render an opinion regarding 
whether the veteran's bilateral hearing loss and/or tinnitus 
were related to his report of medication taken in service to 
treat malaria.

In December 2007, the veteran was afforded a VA C&P 
audiological examination.  The examiner did not render an 
opinion on whether the veteran's bilateral hearing loss 
and/or tinnitus were related to his report of medication 
taken in service to treat malaria.  The examiner indicated 
that "[d]etails about which medication the [patient] took 
for malaria during the military service was not readily found 
in the C-file."  The Board notes that service medical 
records (SMRs) dated in March 1946 reveal that the veteran 
was treated for malaria while in service with Atabrine, 
Codeine, and aspirin. 

The United States Court of Appeals for Veterans Claims 
(Court) has held "that a remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Accordingly, the 
veteran's claim must be remanded for an opinion to be 
rendered regarding whether the veteran's bilateral hearing 
loss and/or tinnitus are related to the medications that the 
veteran took for malaria during military service. 

In addition, the December 2007 VA C&P audiological 
examination report contained inconsistent findings and 
conclusions regarding whether the veteran's bilateral hearing 
loss and tinnitus were related to or had their onset during 
service, and particularly, to his report of in-service 
acoustic trauma.  The examiner provided an opinion that it 
was less likely as not that hearing loss and tinnitus were 
caused by or resulted from military noise exposure.  The 
examiner then stated that it is possible that the veteran 
could have had high-frequency hearing loss due to unprotected 
military noise exposure.  In addition, the examiner stated 
that determining the amount of hearing loss and tinnitus 
caused by each of these types of noise exposure (military, 
occupational, and recreational) would be speculative at best, 
which does not support the conclusion that hearing loss and 
tinnitus are less likely than not related to service.  The 
examiner also stated that some medications cause hearing loss 
and/or tinnitus, however, this opinion would best be left for 
the ear-nose-throat physician.  In light of the 
inconsistencies and the examiner's recommendation that an 
ear-nose-throat physician provide an opinion, the Board finds 
the examination inadequate for rating purposes.  Thus, the 
Board must remand this claim for another VA C&P examination.  
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a medical opinion to be 
provided by an ear-nose-throat physician.  
The claims folder should be made 
available to and reviewed by the 
physician.  The physician should provide 
an opinion as to whether it is less 
likely than not (less than a 50 percent 
probability), at least as likely as not 
(a 50 percent or greater probability), or 
more likely than not (greater than 50 
percent probability) that the veteran's 
hearing loss and tinnitus are related to 
service, and particularly, to his report 
of in-service acoustic trauma and the 
medication (Atabrine, Codeine and 
aspirin) that was taken in service for 
malaria.  The rationale for all opinions 
expressed should be provided in a report.  
If the physician determines that a 
physical examination is necessary in 
order to provide the requested opinion, 
such examination should be scheduled.  

2.  Thereafter, adjudicate the veteran's 
claim.  If the benefit sought on appeal 
is not granted, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





